El Juez Asociado Se. MacLeaba
emitió la opinión del tribunal.
-El caso presente se inició en la Corte Municipal de San Juan. Se dictó sentencia favorable para López y en contra de Yillavaso el día 17 de octubre de 1906, por la suma de ciento sesenta y cinco dollars. Contra esta sentencia interpuso Yillavaso apelación para ante la Corte de Distrito de San Juan, en 22 del mismo mes. En diez de noviembre último el demandante López presentó una moción para que se deses-*54timase la apelación interpuesta por el demandado porque no había presentado los antos (récords) en] la oficina del secreta-rio de la corte de distrito, y no había depositado suma alguna como garantía para las costas. En veintitrés del mismo mes la corte declaró con lugar la moción, desestimando la apela-ción, dictando al efecto la siguiente resolución:
“La corte declara abandonada la apelacióp en-este caso, con costas al demandado y apelante, refiriéndose á la opinión en el caso de Forteza Alonso v. Esteban Montañez.”
El caso de Alonso v. Montañez á que la corte ha hecho referencia, fué resuelto por la corte de> Distrito de San Juan en 17 de agosto de 1906, siendo la opinión emitida en tal caso como sigue:
“Seguido juicio en el Juzgado Municipal de Vega-Baja por For-teza Alonso y (Ja., contra Esteban Montañez en cobro de pesos y dic-tada sentencia contra el demandado, éste apeló en 28 de mayo último, quedando perfeccionada dos días después con la notificación á Forteza Alonso y Ca.; estos señores presentan abora una moción para que se tenga por desestimada la apelación, toda vez que hasta la fecha, no se ha presentado en esta corte la transcripción de los autos para que la apelación pudiera ser resuelta, ni documento alguno relativa á ella.
‘ ‘ Oída la moción con asistencia, de los abogados de las partes por-que^ fué notificada Esteban Montañez, aquéllos alegaron lo que á su derecho convino.
. “En el Código de Enjuiciamiento Civil no contiene disposición alguna especial respecto al caso; pero la regla 34 de las de esta corte establece que una vez perfeccionada la apelación deberá el secretario hacer una transcripción de los autos y remitirla á la Corte Superior dentro de los diez días de perfeccionada la apelación. Así, pues, el que el secretario cumpla con ese deber, afecta al apelante para que su recurso pueda ser oído y resuelto; y si el apelante no utiliza los medios legales para compeler al secretario al cumplimiento de esa obligación, cuando no fuera cumplida indudablemente que implica un abandono de sus derechos que no pueden traer como consecuencia que el apelado pierda su derecho á que la apelación sea resuelta. De otro modo sería muy fácil eludir una sentencia, dejando que el secretario no remitiese la transcripción ordenada.
*55“Por analogía puede aplicarse á éste caso el artículo 303 del Có-digo de Enjuiciamiento Civil sobre apelaciones para ante el Tribunal Supremo por el que se desestima la apelación y se tiene por abando-nada, cuando el apelante no presenta los documentos que le exige la ley.
“Por estas razones, la corte, es de opinión que los hechos y la ley están á favor de la moción de Porteza Alonso y Ca. y en consecuencia, declara desestimada y abandonada la apelación que estableció Estéban Montañez con las costas.”
Por las razones expresadas en esta opinión, este tribunal está convencido de que la resolución dictada en dicha causa y contra la cual se interpuso -apelación, es correcta - pero las^ siguientes razones adicionales pueden darse en apoyo de dicha resolución.
Se ha dicho que la resolución de la corte de distrito, deses-timando la apelación en el presente caso, es arbitraria por cuanto no hay término especial marcado dentro del cual los autos procedentes de la corte municipal deben ser presentados en la oficina del secretario. Esta objeción se ha contestado satisfactoriamente á nuestro juicio, citando la regia 34 de la corte de distrito, que es como sigue:
“Cualquiera parte podrá apelar á esta corte de distrito contra una resolución final rendida en un pleito civil por una corte inferior, dentro de este distrito judicial y el pleito así apelado se juzgará de nuevo en esta corte. La parte apelante, ó su abogado, dentro de los diez días, á partir de la fecha del fallo de la corte inferior, podrá en-tregar al secretario de dicha corte un escrito de apelación y una copia de tal escrito deberá ser notificada á la parte contraria, y la prueba de tal notificación, será la misma que se requiere para la prueba de la notificación de citaciones. Cuando la prueba de tal notificación, ha sido entregada en la corte inferior, la apelación se considerará per-feccionada, y será el deber del secretario de dicha corte hacer una transcripción, conteniendo copias verdaderas de todas las órdenes y procedimientos registrados en el juicio del caso, y certificarlas oficial-mente, y dicho secretario deberá trasmitir tal transcripción junta con los documentos originales del pleito, así como también con una copia de la relación de costas, tomada del libro de costas, al secretario de esta corte, dentro de los diez días, contados á partir de la fecha en que *56la apelación quedó perfeccionada. En cualquier tiempo después de los diez días del recibo del récord de la corte inferior esta corte pro-cederá á juzgar y disponer del caso.”
Esta regla fué adoptada con arreglo al estatuto de Puerto Rico que confiere al Attorney General cón el asentimiento de ios jueces de distrito, el derecho de hacer reglas de procedi-miento para las cortes de distrito y cortes inferiores; estando así modelada por el Attorney General y promulgada por él, dicha regia tiene fuerza de ley en todo á lo que sus estipula-ciones hagan referencia. Así, pues, el apelante debió haber presentado los autos del caso en la corte de distrito dentro de diez días á partir de la fecha en que la apelación fué perfeccio-nada. Esto es, allá por el día dos de noviembre. No habién-dolo hecho así, ¿qué remedio debió haberse buscado? Si no pudo el apelante solicitar los autos del secretario, debió haber presentado una moción en la corte de distrito para que el secretario hiciera la transcripción y la entregara al apelante ó á su abogado. Indudablemente esto hubiera sido bastante, pero si no lo hubiera sido, todavía le quedaban otros remedios. No se ha probado de modo alguno que mostrara el apelante diligencia para la presentación de los autos de acuerdo con la regla 34. Habiendo vencido el tiempo para la presentación de los autos, el apelado que había obtenido sentencia á su favor en la corte inferior tenía derecho para presentar la moción que hizo á la corte, la que fué debidamente sostenida.
Se alega que no hay estatuto específico con arreglo al cual la corte pudiera actuar al tomar tal procedimiento. Siendo este el caso, puede hacerse referencia á la sección 7 del Código Civil, que es .como sigue:
“El tribunal que rehúse fallar á pretexto de silencio, obscuridad ó insuficiencia de la ley ó por cualquier otro motivo, incurrirá en responsabilidad.
i* Cuando no baya ley aplicable al caso, el tribunal resolverá con-forme á equidad, que quiere decir que se tendrá en cuenta la razón natural de acuerdo con los principios generales del derecho, y los usos y costumbres aceptados y establecidos.”
*57Si se objetara que esta sección Lace referencia solamente á la ley sustantiva y nó á cuestiones de procedimiento, contes-tamos que no vemos razón por la cual debe estar limitada de •ese -modo, pero que indudablemente fue la intención el que se aplicara á todos los estatutos aprobados por la Legislatura de esta Isla.' Según su lectura se ve claramente que tiene tanta aplicación á la ley sustantiva como á las cuestiones de proce-dimiento. Pero si es necesario invocar un estatuto que se refiera especialmente al procedimiento, puede hacerse refe-rencia á la sección 36 del Código de Enjuiciamiento Civil, que dice lo siguiente :
“Cuando por este Código ó por otra ley se confiera jurisdicción á una corte ó funcionario judicial, se le confieren también todos los medios necesarios para hacerla efectiva; y en el ejercicio de ella, si el procedimiento no estuviere especialmente señalado en este Código ó en otra ley, podrá adoptarse cualquier otro procedimiento ó modo adecuado que parezca estar más en harmonía con el espíritu de este Código. ’ ’
Esto verdaderamente es suficiente para terminar el asunto, y creemos que la corte de distrito obró de acuerdo con dicha sección en los procedimientos de este caso que ante dicha corte se establecieron.
Según la opinión emitida en el caso de Montañez, á la que hace referencia la corte inferior, este estatuto sirvió de norma á aquella corte al dictar esta resolución. Tomando en consi-deración todas esths cuestiones, vemos claramente que la reso-lución de la corte de distrito al desestimar la apelación era correcta.
Surge además otra cuestión en cuanto á la forma de sen-tencia que debe adoptar esta corte al resolver en definitiva, después de la vista, los casos de certiorari. Se enuncia en el tercer volumen de la Enciclopedia de Leyes Americanas é Inglesas, página 66, que:
“La sentencia después de la vista es que los procedimientos ha-bidos en la corte inferior sean anulados ó confirmados en todo ó en *58parte. A menos que el estatuto lo autorice, la corte de revisión no tiene facultad para dictar una sentencia ó resolución diferente, basadaen los méritos del caso.”
En apoyo ele esta proposición se liace referencia en las-notas, á los siguientes casos:
McAlliley v. Horton, 75 Ala., 491.
Baxter v. Brooks, 29 Ark., 173.
Barnet v. Jacksonville, 18 Fla., 523.
Hamilton v. Harwood, 113 Ill., 154.
Taylor v. Gay, 20 Gar., 77.
Commissioners v. Turnpike Corp., 5 Mass., 420.
Dudley v. Staples, 15 Johns, (N. Y., 195).
Hopkinton v. Smith, 15 N. H., 152.
Peacock v. Leonard, 8 Nev., 157.
White v. Commonwealth, 3 Brewst (Pa.), 30.
Wooton v. Manning, 11 Tex., 327.
Bandlow v. Thieme, 53 Wis., 57.
Kelly v. Story, 2 Heisk. (Tenn.), 202.
Commissioners v. Bridge, 13 Pick., Mass., 195.
Lowell v. Commissioners, 6 Allen (Mass.), 131.
Thompson v. School Dist. 25 Mich., 483.
Algunos de estos casos que hemos tenido la oportunidad de examinar, con excepción quizás del caso de Illinois, sos-tienen completamente el principio anunciado en el texto, y según nuestra opinión la sentencia que se dicte por esta'corte debe ser una que confirme los procedimientos de la corte inferior. Sin embargo, ha sido la práctica de esta corte, al dictar sentencia en casos de certiorari después que la vista de los mis-mos ha tenido lugar, anular el auto de certiorari, dejando que la corte de distrito proceda de igual modo que si no se hubie-ra expedido el auto de certiorari. El efecto de tal sentencia es, desde luego igual á si se confirmaran los procedimientos. No hay duda de que la forma fué adoptada para hacer una distinción entre casos de certiorari y apelaciones. Sin embargo, un procedimiento adecuado al dictar tales sentencias *59sería, posiblemente, la negativa á anular la sentencia, deján-dola vigente. Se ban preparado resoluciones, según ambas formas indicadas las que. se someterán junto con este dic-tamen.

Gasado el mandamiento.

Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados, Hernández y Figueras.
Juez disidente: Sr. Wolf.